
	

113 HR 5710 IH: Ebola Emergency Response Act
U.S. House of Representatives
2014-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		 I
		113th CONGRESS
		2d Session
		H. R. 5710
		IN THE HOUSE OF REPRESENTATIVES
		
			November 14, 2014
			Mr. Smith of New Jersey (for himself, Ms. Bass, and Mr. Meadows) introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To authorize the provision of assistance on an emergency basis for countries affected by or at risk
			 of being affected by the outbreak of the Ebola virus disease to
			 effectively address such outbreak at its source, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Ebola Emergency Response Act.
		2.Sense of CongressIt is the sense of Congress that—
			(1)the current outbreak of the Ebola virus disease in West Africa poses severe health, economic, and
			 security threats to the countries affected by the outbreak of the Ebola
			 virus disease, the United States, and the broader international community;
			 and
			(2)the whole-of-government response taken by the United States provides unique capabilities that are
			 critical to effectively helping contain the Ebola virus disease in West
			 Africa, yet the United States alone will not succeed in containing the
			 Ebola virus disease.
			3.Statements of policyIt shall be the policy of the United States to—
			(1)support a robust international response to the Ebola virus disease in West Africa by undertaking a
			 range of activities to immediately help detect, contain, treat, and deter
			 the further spread of the disease;
			(2)support the efforts of governments of affected countries and of local, regional, and international
			 nongovernmental organizations and civil society organizations working on
			 the front lines of the response to the Ebola virus disease; and
			(3)work with appropriate security sector personnel engaged in the response to the Ebola virus disease
			 in Guinea, Liberia, and Sierra Leone, as well as with civil society,
			 regional organizations, and the United Nations to enhance border security
			 and create a secure operating environment for health workers and other
			 responders and the communities they are serving, including by repurposing,
			 as necessary and appropriate, existing United States security assistance
			 provided to the affected countries to address immediate border security
			 and law enforcement needs.
			4.International efforts to control the outbreak of the Ebola virus diseaseIn carrying out the policy under section 3, the President shall—
			(1)seek to coordinate with the governments of countries of Africa affected by or at risk of being
			 affected by the outbreak of the Ebola virus disease, other donors, the
			 private sector, regional and international financial institutions, local,
			 regional, and international organizations, civil society, and local,
			 regional, and nongovernmental organizations, particularly organizations
			 that possess experience in emergency relief and infection control, to
			 devise and implement a coherent, comprehensive strategy to control the
			 Ebola virus disease and assist affected populations, utilizing all
			 necessary and appropriate assets and capabilities of the United States
			 Government; and
			(2)direct the United States Permanent Representative to the United Nations to use the voice, vote, and
			 influence of the United States at the United Nations to—
				(A)ensure that the United Nations Mission in Liberia is fully protecting individuals under its care
			 from exploitation and abuse, including by soldiers serving under its
			 command, and, within its capabilities and in the context of its mandate to
			 help solidify peace and stability while protecting civilians in Liberia,
			 plays an active role in the emergency response, including by providing
			 logistics and engineering support, as well as securing border crossings,
			 state institutions, and treatment facilities, as necessary and
			 appropriate; and
				(B)ensure that the United Nations Mission for the Ebola Emergency Response (UNMEER) plays an effective
			 role in aligning donors around a single strategic operating plan to
			 detect, contain, treat, and deter the further spread of Ebola, and that
			 the associated costs for its work are offset by decreases elsewhere in the
			 general budget of the United Nations.
				5.Assistance to countries affected by the outbreak of the Ebola virus disease
			(a)AuthorizationNotwithstanding any other provision of law, and consistent with the authorities of section 491 of
			 the Foreign Assistance Act of 1961 (22 U.S.C. 2292), the President is
			 authorized to provide assistance on an emergency basis to countries
			 directly affected by or at imminent risk of being affected by the outbreak
			 of the Ebola virus disease to effectively address such outbreak, by
			 supporting the activities described in subsection (b).
			(b)Activities supportedActivities supported by assistance under subsection (a) are the following:
				(1)The construction, staffing, and equipping of patient isolation and treatment facilities in
			 sufficient numbers to treat infected persons at the most appropriate
			 locations.
				(2)The construction and equipping of laboratories in sufficient numbers to ensure accurate testing for
			 the Ebola virus disease and other infectious diseases, as necessary and
			 appropriate, in as rapid a time frame as possible.
				(3)The provision of vital medical supplies and equipment necessary to contain the outbreak.
				(4)The recruitment and training of local and international staff on effective disease identification,
			 isolation, contact tracing, and care with respect to the Ebola virus
			 disease, especially the proper use of universal precautions, personal
			 protective equipment, and other infection control measures, to minimize
			 transmission.
				(5)The recruitment, training, and equipping of safe burial teams, as necessary, to reduce transmission
			 of the Ebola virus disease.
				(6)The provision of medical evacuations, on a reimbursable basis, for medical and other personnel
			 engaged in the response to the Ebola virus disease who become infected
			 with the disease, as necessary and appropriate.
				(7)The development of an effective public information campaign to help limit the transmission of the
			 Ebola virus disease, utilizing all appropriate means of communication,
			 including digital, print, broadcast communication, and communications
			 through local health care workers, media, schools, civil society
			 organizations, and faith-based and traditional leaders.
				(8)The development and deployment of Ebola diagnostics and surveillance tools, as well as vaccines and
			 treatments as they become available and to the extent possible that such
			 vaccines and treatments adhere to strictly enforced informed consent
			 protocols.
				(9)The provision of emergency food assistance, water and sanitation, shelter, and support for orphans
			 and vulnerable children in communities affected by the Ebola virus
			 disease.
				(10)The provision of technical assistance to strengthen border control, including enhanced health
			 screening at exit and entry points in the region, to be complemented by
			 appropriate health screening at United States ports of entry.
				(11)Activities related to sustainable post-outbreak economic recovery and ensuring the stability of
			 countries affected by the Ebola virus disease.
				(c)Allocation and reimbursement among agencies
				(1)In generalIn carrying out this section, the President, acting through the Administrator of the United States
			 Agency for International Development, is authorized to utilize the
			 services and facilities of, or procure commodities from, any agency of the
			 United States Government on a non-reimbursable basis, subject to the
			 written consent of the head of such other agency, and notwithstanding any
			 provision of law relating to limitations on the use of authorities or
			 funding of such other agency.
				(2)Congressional notificationThe Administrator shall notify the appropriate committees not later than 15 days after the date on
			 which the authority under paragraph (1) is utilized. Such notification
			 shall include the name of the other agency, the value of such services or
			 facilities utilized, or commodities procured, the affected appropriations
			 accounts, and a justification for the utilization of the authority under
			 paragraph (1).
				6.Sense of Congress on international support to avoid economic collapse and assist with post-crisis
			 countries directly affected by the outbreak of the Ebola virus diseaseIt is the sense of Congress that the President should work with other donors, including
			 international financial institutions, to encourage such other donors to
			 help the governments of Guinea, Liberia, and Sierra Leone mitigate the
			 risks of economic collapse and related civil unrest by providing
			 appropriate access to emergency grants and financing tools, as necessary
			 and appropriate, to address fiscal issues that are the direct result of
			 the Ebola virus disease crisis, and to assist with post-crisis economic
			 recovery.
		7.Report
			(a)In generalNot later than 6 months after the date on which the President determines that the Ebola epidemic in
			 West Africa has been effectively contained, the President shall submit to
			 the appropriate congressional committees a report that assesses the United
			 States coordination and response to the Ebola epidemic, including how the
			 authorities provided pursuant to this Act were utilized and lessons
			 learned that may have applications in response to future epidemics.
			(b)Appropriate congressional committeesIn this section, the term appropriate congressional committees means—
				(1)the Committee on Foreign Affairs, the Committee on Energy and Commerce, the Committee on Armed
			 Services, and the Committee on Appropriations of the House of
			 Representatives; and
				(2)the Committee on Foreign Relations, the Committee on Health, Education, Labor, and Pensions, the
			 Committee on Armed Services, and the Committee on Appropriations of the
			 Senate.
				8.Authorization of appropriationsThere is authorized to be appropriated to the President to carry out section 491 of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2292) $1,801,000,000 for fiscal year
			 2015.
		
